NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1688-17T2

VIRGINIA R. MACKENN,

          Plaintiff-Appellant,

v.

AGIOS HARALAMBOS CORP.,
(d/b/a) NEW MONMOUTH DINER,

          Defendants-Respondents,

and

E.K. KONSTANTINIDIS, the estate
of E.K. KONSTANTINIDIS, EMANUEL
K. KONSTANTINIDIS, executor,
EMANUEL KONSTANTINIDIS, and
KORTHION CORP.,

     Defendants.
_____________________________________

                    Argued October 24, 2018 – Decided October 31, 2018

                    Before Judges Reisner and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-2461-16.
              Ralph E. Polcari argued the cause for appellant (Drazin
              and Warshaw, attorneys; Ralph E. Polcari, of counsel
              and on the briefs).

              Anthony T. Ling argued the cause for respondents
              (Weber Gallagher Simpson Stapleton Fires & Newby
              LLP, attorneys; Anthony T. Ling, of counsel and on the
              brief; Richard S. Ranieri, on the brief).

PER CURIAM

        Plaintiff Virginia R. MacKenn appeals from an October 27, 2017 order

dismissing her complaint on summary judgment. Our review of the order is de

novo, employing the Brill1 standard, the same test used by the trial court. Globe

Motor Co. v. Igdalev, 225 N.J. 469, 479 (2016). After reviewing the record de

novo, we affirm substantially for the reasons stated by the motion judge in her

oral opinion issued on October 27, 2017. We add these brief comments.

        Plaintiff claimed that, as she entered a diner, she fell on a raised or buckled

portion of a weather mat located in the diner's vestibule area. The motion judge

found that plaintiff produced no legally competent evidence as to how long the

allegedly buckled mat had been in that condition. As a result, there was no

evidence that defendants had actual or constructive notice of a dangerous

condition of their property. Nor was there evidence that they violated a duty to



1
    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).
                                                                               A-1688-17T2
                                           2
inspect for dangerous conditions.      See Troupe v. Burlington Coat Factory

Warehouse Corp., 443 N.J. Super. 596, 602 (App. Div. 2016); Arroyo v. Durling

Realty, LLC, 433 N.J. Super. 238, 243 (App. Div. 2013). We agree with that

assessment.

       In addition, the record includes a security video that shows the mat and

plaintiff's fall. Giving plaintiff the benefit of all favorable inferences, the mat

had a slightly raised area in the right-hand corner nearest to the door. However,

the video also clearly shows that plaintiff did not trip on the raised area of the

mat.

       Affirmed.




                                                                           A-1688-17T2
                                        3